Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The instant application is deemed to be directed to a non-obvious improvement over the invention patented in Pat. No. 2,118,371. The compressor of the prior art has a hollow drum comprising a compression channels 47, a static vane return assembly 46. However, the rotation of the drum does not cause a fluid inside the drum to form an annular lake having a fluid level, wherein when the fluid level reaches the inlet of the at least one vane, fluid is drawn from the annular lake through the at least one vane and into the common pressure zone where the fluid is forced into the opening of each compression channel, wherein gas in the fluid within each compression channel is compressed as it travels from the common pressure zone toward the interior surface, wherein the pressurized gas is separated from liquid in the fluid prior to leaving the compression channel assembly, and wherein the liquid is returned to the annular lake as claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Henderson (8,966,955), Erickson (4,198,218) and Huntley (2,241,460) are cited to show different compressors for gas and liquid mixtures. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745